Citation Nr: 0124566	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  97-17 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
temporomandibular joint (TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1993.  

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The RO denied entitlement to 
service connection for temporomandibular joint dysfunction.

In May 1997 The RO granted entitlement to service connection 
for TMJ dysfunction with assignment of a noncompensable 
rating effective from July 24, 1996.  The noncompensable 
rating was continued by the RO in July 1999 and November 
2000.  The appeal continues.  


FINDINGS OF FACT

1.  TMJ articulation motion is greater than 40 millimeters 
(mm) on inter-incisal range and range of lateral excursion is 
greater than 4 mm.  

2.  The veteran reports some difficulty in eating, but no 
significant TMJ abnormality is indicated upon X-rays.  

3.  No significant disability upon everyday activities is 
indicated, and the examiner in August 2000 described the 
veteran's disability as mild.  

4.  TMJ dysfunction is productive of disability compatible 
with not more than slight displacement.


CONCLUSION OF LAW

The criteria for an initial compensable rating for TMJ 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. §§ 3.102, 4.150, 
Diagnostic Codes (DCs) 9904, 9905 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
left TMJ syndrome was diagnosed in December 1989.  

Upon postservice VA dental examination in November 1996, the 
veteran reported a 10 year history of jaw pain, particularly 
when chewing meat or carrots.  Symptoms were more pronounced 
on the left side than the right.  He reported "attacks" 
that occurred approximately once or twice per week.  The 
examiner noted that the veteran opened his mouth to 3 inches 
and moved side to side to 2 inches on the left, and 3 inches 
on the right before developing pain.  X-rays were within 
normal limits.  The diagnosis was TMJ dysfunction.  

VA conducted a special dental examination of the veteran in 
August 2000.  At that time, the veteran reported that in 
approximately 1990, he began experiencing difficulty in 
closing his jaw.  He had to close his jaw in a nonlinear 
fashion.  He had some preauricular pains associated with 
this.  He reported problems approximately 2 to 3 times per 
day.  He stated that a dentist had offered him an oral splint 
as treatment, but he declined.  The problem had remained 
constant until the present day.  He said that he had become 
used to the condition.  He denied any episode of open or 
closed lock, but he reported that he did have some difficulty 
in eating due to this problem.  

General examination revealed that the appellant was well-
developed and well- nourished.  Upon evaluation of his TMJ 
syndrome, the examiner noted that there was mild tenderness 
to palpation bilaterally.  There was bilateral opening and 
closing clicks auscultated with the right being more 
prominent than the left.  No crepitus was auscultated.  Range 
of motion of the interincisal opening was to 53 mm, 
protrusive movement was to 9 mm, right lateral movement was 
to 7 mm, and left lateral movement was to 8 mm.  Oral 
examination showed that there were no gross oral lesions.  He 
was not missing any teeth  

The examiner noted that the occlusion was a mild Angles Class 
II with anterior guidance.  There was a 0.5 mm slide from 
centric relation to centric occlusion.  Panoramic dental 
tomogram exhibited no abnormalities of the TMJ joints.  The 
diagnosis was mild TMJ dysfunction.  


Criteria 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

TMJ syndrome is currently rated as noncompensable (0%) under 
DC 9905.  This code considers limitation of motion of 
temporomandibular articulation.  A 10 percent rating 
contemplates inter-incisal range of 31 to 40 mm.  A 20 
percent rating contemplates inter-incisal range of 21 to 30 
mm.  A 30 percent rating contemplates inter-incisal range of 
11 to 20 mm.  A 40 percent rating, the highest rating 
assignable under this DC, contemplates inter-incisal range of 
0 to 10 mm.  If range of lateral excursion is limited from 0 
to 4 mm, a 10 percent rating is warranted.  38 C.F.R. Part 4, 
§ 4.150, DC 9905 (2001).  

DC 9904 contemplates malunion of the mandible with slight 
displacement.  A 10 percent rating contemplates moderate 
displacement.  A 20 percent rating, the highest rating 
assignable, contemplates severe displacement.  38 C.F.R. Part 
4, § 4.150, DC 9904 (2001).  These ratings are "dependent 
upon degree of motion and relative loss of masticatory 
function."  38 C.F.R. § 4.150, DC 9904 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).




Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to an 
initial compensable evaluation for the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as post service VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued to the veteran.  Irrespective of this fact, 
the RO, through its May 2001 correspondence to the veteran, 
apprised him of the new law, the VCAA.  The RO advised the 
veteran of what he must do to substantiate his claim in 
connection with the new law, even though the requisites under 
the new law had already previously been satisfied.  The 
veteran as, in essence, given another opportunity to submit 
and/or identify additional evidence.  He did not submit or 
identify additional evidence, but expressed his desire that 
his case be expeditiously forwarded to the Board for 
appellate review.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Initial Compensable Evaluation

The evidence of record, specifically, the November 1996 and 
August 2000 VA dental examination reports, establishes that 
the veteran's interincisal range is beyond 40 mm, the minimum 
limitation of motion that would result in a compensable 
evaluation.  Specifically, he could open the mouth to 3 
inches in 1996 and in 2000, to 53 mm.  Lateral movement in 
1996 was to 2 inches on the left and 3 inches on the right.  

In 2000, lateral movement on the left was to 8 mm, and on the 
right, to 7 mm.  These ranges of lateral movement are beyond 
the 0 to 4 mm limitation of range to result in a compensable 
evaluation.  While the veteran has reported some impairment 
in chewing, there is no evidence of more than mild 
masticatory impairment or displacement of the mandible, such 
as would warrant a compensable rating under DC 9904.  The 
evidence in this case does not support a compensable rating 
for the TMJ dysfunction.  Since the appeal is from the 
initial rating assigned, the possibility of "staged 
ratings" is for consideration.  However, at no time during 
the appellate period is there a showing of impairment 
warranting a compensable rating.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for temporomandibular joint 
dysfunction.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an initial compensable rating for TMJ 
dysfunction is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

